DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
Election/Restriction & Status of Claims
Claims 11 and 14-16 remain for examination of which claims 11 and 14-16 were amended in Applicant’s reply. Claims 17-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.
Claim Objections
Claim 11, 14 is objected to because of the following informalities:  
Claim 11 recites composition of the steel in paragraph 5 and 6 and also recites other compositional constituents in paragraphs 8-10 wherein paragraph 6 recites that the remainder is formed by “iron and unavoidable impurities” before recitation of other components. All of the compositional components and their ranges should be recited before the balance or remainder.
Claims 11 and 14-15 recite duplicate information which requires removal. Examples of duplicate information includes a) “steel is an alloy” (paragraph 5 – also repeated in the preamble of claims 14 and 15), b) “wherein the component is for the fuel cell system” (paragraph 7) which is repeated from paragraph 1, and c) “wherein the component is made from the steel, at least on the surface, which is provided to come into contact with the hydrogen atmosphere” (last paragraph) which is repeated from paragraph 2.
Claim 14 repeats the same carbon content as in claim 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
List 1
Element
Instant Claims
(mass%)
Prior Art
Broad
(mass%)
Prior Art E
(mass%)
C
0.3 – 2.0 	claim 11, 14
0.5 – 1.1		claim 15
> 0.60 – 1.0
0.78
Si
0.5 – 5.0 	claim 11
1.5 – 3.0		claim 15
1.2 – 2.0 
1.57
Mn
0.25 – 4.0	claim 11
0.7 – 1.4		claim 15
0.3 – 1.0 
0.51
Cr
0.4 – 2.5 	claim 11
0.5 – 1.5 
0.64
Mo
0 – 3.0		claim 11
0 – 0.15 		claim 15 
0 – 0.30 
-
V
0 – 0.8		claim 14 
0 – 0.10
-
Fe + impurities
Balance
Balance





Microstructure
Claim 11: 3-15 Austenite, 85-97 Ferrite
Balance
A:14.7






Claim Rejections - 35 USC § 102/103
Claims 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2017-057458 A of Sakiyama (cited in the IDS dated 10/22/2021) and its English machine translation (JP’458.
Regarding claims 11 and 14, JP 2017-057458 A of Sakiyama and its English machine translation (JP’458) teaches [0001] “a high-strength low-alloy steel material, particularly a high-strength low-alloy steel material having a tensile strength of 1300 MPa or more, a large elongation, excellent hydrogen embrittlement resistance, and suitable for use in an automobile, an industrial machine, a building structure, and the like” [0066] “In this case, the current density of the cathodic hydrogen charge and the concentration of ammonium thiocyanate serving as a catalyst for hydrogenation were adjusted so that hydrogen was occluded in the interior of the test piece at a concentration of 2 ppm assuming a severe environment. In addition, the amount of hydrogen to be released into the test piece was set to 500 ° C. when the cathodic hydrogen charge was performed for 96 hours at a current density of 10 ° C. / min with a temperature increasing elimination device when the cathodic hydrogen charge was performed for hours at a current density of the 0.8-1.5mA/cm2 using a solution containing 0 to 5 g / l of ammonium thiocyanate in a solution of 3% NaCl.” which means the prior art teaches of a component (steel material itself and its surface) and its intended use of “for contacting hydrogen” and “for coming into contact with a hydrogen atmosphere” of the instant claim.
Further, the prior art teaches that its steel has a microstructure with a metallic structure consisting of 2 phases of bainitic ferrite and retained austenite, volume fraction of the retained austenite of 10 to 30% {abstract, claim 1, [0014], [0016], [0039]-[0042], [0057]-[0069]} wherein the prior art teaches specific samples, Steels D, E, F and G in Table 2, with a microstructure of bainitic ferrite and retained austenite wherein the volume fraction of retained austenite of the samples D, E, F and G are 25.1%, 14.7%, 29.3% and 21.9%. This means that microstructure phases of bainitic ferrite (which reads on ferrite) and retained austenite (which reads on austenite) of the specific samples of the prior art is within the claimed ranges of the instant claims thereby anticipating the instant claims (Steel E anticipates claim 11 – see List 1 above).  A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I.
Regarding the compositional requirements of the instant claims, the prior art teaches [0001], [0057]-[0058] “a high-strength low-alloy steel material having specific compositions wherein a specific example, Steel E in Table 1, that lies within the claimed compositional range of the instant claims as shown in the List 1 above thereby anticipating the alloy of the instant claims 11 and 14. A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I.
Regarding the limitations of “for contacting hydrogen in a fuel cell system” (preamble of claim 11), “wherein the steel provides stable resistance to hydrogen, so that the steel is not embrittled when contacting the hydrogen and/or not mechanically damaged by hydrogen overpressure” (paragraph 4 of claim 11), “the component is for the fuel cell system” (paragraph 7 of claim 11), “wherein the component is configured to come into contact with the hydrogen overpressure of equal to or more than 2 bar, wherein the upper limit for the hydrogen pressure is component-dependent and is up to 5 bar, up to 30 bar, up to 120 bar or up to 1,000 bar” (paragraphs 11-12 of claim 11), these are properties or capability limitations of the component. It is noted that the prior art does not explicitly teach of these properties or capability limitations as claimed in the instant claims.
However, MPEP § 2112 III provides that     A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 /103  rejection is appropriate for these types of claims as well as for composition claims. See MPEP § 2112 III.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy would inherently have the properties and would be inherently capable of the limitations as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above) and b) the claimed and prior art products are identical or substantially identical in structure (see microstructure analysis above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).


Claim Rejections - 35 USC § 103
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-057458 A of Sakiyama (cited in the IDS dated 10/22/2021) and its English machine translation (JP’458).
Regarding claim 15, the specific composition of steel E does not meet the compositional range, specifically that of Mn, of the instant claim. However, the prior art JP’458 teaches [0001] “a high-strength low-alloy steel material, particularly a high-strength low-alloy steel material having a tensile strength of 1300 MPa or more, a large elongation, excellent hydrogen embrittlement resistance, and suitable for use in an automobile, an industrial machine, a building structure, and the like” with a composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claim 16, it is noted that the prior art does not explicitly teach of “The component as recited in claim 11, wherein the component is for the fuel cell system, the component including at least one of a hydrogen pressure tank, a hydrogen line, and a valve.” However, the prior art teaches [0001] “a high-strength low-alloy steel material, particularly a high-strength low-alloy steel material having a tensile strength of 1300 MPa or more, a large elongation, excellent hydrogen embrittlement resistance, and suitable for use in an automobile, an industrial machine, a building structure, and the like” [0066] “In this case, the current density of the cathodic hydrogen charge and the concentration of ammonium thiocyanate serving as a catalyst for hydrogenation were adjusted so that hydrogen was occluded in the interior of the test piece at a concentration of 2 ppm assuming a severe environment. In addition, the amount of hydrogen to be released into the test piece was set to 500 ° C. when the cathodic hydrogen charge was performed for 96 hours at a current density of 10 ° C. / min with a temperature increasing elimination device when the cathodic hydrogen charge was performed for hours at a current density of the 0.8-1.5mA/cm2 using a solution containing 0 to 5 g / l of ammonium thiocyanate in a solution of 3% NaCl.” Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel material of the prior art and use it as a component for the fuel cell system, the component including at least one of a hydrogen pressure tank, a hydrogen line, and a valve as required by instant claims since the prior art steel material has high strength and excellent hydrogen embrittlement resistance, and suitable for use in an automobile, an industrial machine, a building structure, and the like and therefore would be suitable to be employed in a fuel cell system that would require these characteristics.

Response to Arguments
Applicant's arguments filed 0 have been fully considered but they are not persuasive.
It is agreed that the properties or capability limitations of the component or steel are not explicitly taught by the prior art. However, the prior art teaches an alloy with substantially identical structure and composition as claimed in the instant claims. Therefore, it is expected that the alloy would inherently have the properties and would be inherently capable of the limitations as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above) and b) the claimed and prior art products are identical or substantially identical in structure (see microstructure analysis above).
Although Applicant argues that the prior art would not have the claimed properties or capabilities, Applicant has provided no factual evidence in support of these arguments. If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733